Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Peggy I. Johnson appeals the district court’s order adopting the recommendation of the magistrate judge to deny her summary judgment motion and to grant the Commissioner’s summary judgment motion in her action seeking review of the Commissioner’s decision to deny her disability insurance benefits and Supplemental Security Income under the Social Security Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Astrue, No. 3:07-cv-00015-RJC-DCK (W.D.N.C. Oct. 2, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.